Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 15




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: ________________________

  DONALD G. PETROCK,

         Plaintiff,
  v.

  J&J TOWING, INC.,

         Defendant.
                                                /

                                                COMPLAINT

         Plaintiff, DONALD PETROCK (“PETROCK”) files this Complaint against

  Defendant, J&J TOWING, INC. (“J&J TOWING”), and states:

                                             JURISDICTION & VENUE

         1.      This action is brought against Defendant pursuant to the Fair Labor

  Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. and the Florida Civil Rights Act of

  1992, Fla. Stat. § 760.01, et seq. (“FCRA”).

         2.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331

  and 29 U.S.C. § 216(b) over the FLSA claims and pursuant to 28 USC § 1367 for the

  FCRA claims.

         3.      J&J TOWING provides towing services in this District.

         4.      Plaintiff is a resident of This District and is over the age of 18 years old.

         5.      During all times relevant to this Complaint, Plaintiff was employed by

  Defendant as a tow truck driver.



                                                       1
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 15




         6.      Venue is proper in the Southern District of Florida, pursuant to 28 U.S.C.

  §§ 1391(b) and (c), because Plaintiff was employed by Defendant in this District;

  because Defendant, at all material times, conducted and continues to conduct

  business in the Southern District of Florida; because the acts that give rise to

  Plaintiff’s claims happened within the Southern District of Florida; and because

  Defendant is subject to personal jurisdiction herein.

                                       CONDITIONS PRECEDENT

         7.      All conditions precedent to this action have been performed or

  waived, including the filing of a Charge of Discrimination dually with the Florida

  Commission on Human Relations and the Equal Employment Opportunity

  Commission on September 19, 2019.

                                        GENERAL ALLEGATIONS

         8.      At all relevant times, Plaintiff possessed a Class E drivers’ license.

         9.      Plaintiff’s responsibilities as a tow truck driver included towing vehicles

  throughout this District.

         10.     Plaintiff did not drive his tow truck outside the State of Florida during

  his employ with Defendant.

         11.     The flatbed tow truck that Plaintiff typically operated on behalf of the

  Defendant for the period beginning approximately January of 2018 to May 3,

  2019, tow trucks that did not exceed 10,000 pounds.

         12.     At all times relevant hereto, Defendant was a covered “employer”

  under the FLSA, 29 U.S.C. §§ 203(d) and (s)(1).

                                                       2
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 15




         13.     At all times material to this Complaint, Defendant has had two or

  more employees who have regularly sold, handled, or otherwise worked on

  goods and/or materials that have been moved in or produced for commerce

  and therefore has employees subject to the provisions of the FLSA, 29 U.S.C. §

  203.

         14.     Defendant, upon knowledge and belief, has gross revenue which

  exceeds $500,000.00 for each of the past three (3) years.

         15.     PETROCK worked for Defendant as a tow truck driver from November

  of 2017 until his wrongful termination on May 13, 2019.

         16.     At all relevant times, PETROCK’s hourly rate was $12.50.

         17.     At all relevant times, PETROCK worked approximately 55 to 60 hours

  per workweek.

         18.      At all relevant times, J&J TOWING paid PETROCK for forty (40) hours

  a week via a payroll check and the balance of his 55 to 60 hours in cash.

         19.     J&J TOWING knew that PETROCK worked overtime, and that the FLSA

  requires employees in his position to be compensated at time and one-half per

  hour for overtime pay.

         20.     Records, if any, concerning the number of hours actually worked by

  PETROCK are in the possession, custody, and control of Defendant.

         21.     Upon information and belief, J&J TOWING employed at least 15

  employees (not including its two owners) for the year of its adverse and




                                                       3
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 15




  discriminatory actions against PETROCK and retaliation of PETROCK or preceding

  year. See Composite Exhibit “A”.

           22.   PETROCK has high blood pressure.

           23.   Defendant knew that PETROCK suffered from high blood pressure.

           24.   Prior to May 3, 2019, PETROCK essentially had his high blood pressure

  under control with medication.

           25.   Unfortunately, after a medication adjustment, on or about May 3,

  2019, PETROCK advised the J&J TOWING that he was not feeling well due to his

  high blood pressure. He asked J&J TOWING for assistance, since he was on the

  road. PETROCK told J&J TOWING that he felt lightheaded and had a very bad

  headache due to possibly having the wrong medication dose.

           26.   PETROCK’s wife, Joanne Petrock, kept the J&J TOWING advised

  about his medical condition and advised the J&J TOWING that he had a number

  of doctors’ appointments.

           27.   Mrs. Petrock also provided J&J TOWING with documentation of his

  doctor’s visits and return to work dates.

           28.   Mrs. Petrock advised J&J TOWING that PETROCK could return to work

  on May 13, 2019.

           29.   PETROCK also offered to drive the forklift at Defendant, but was

  denied that job adjustment or accommodation.

           30.   J&J TOWING told Mrs. Petrock that PETROCK was a “liability” and was

  fired.

                                                       4
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 15




         31.     Because his doctor adjusted his medication, PETROCK was able to

  return to work without restrictions.

         32.     Nevertheless, J&J TOWING refused to allow him to return to work and

  fired him on May 13, 2019.

                                      ATTORNEY REPRESENTATION

         33.     Plaintiff has retained the undersigned attorneys and has agreed to

  pay a reasonable fee for its services.

                             COUNT I: VIOLATION OF FLSA/OVERTIME

         34.     Plaintiff re-alleges and re-avers paragraphs 1 through 33 as fully set

   forth herein.

         35.     During the course of Plaintiff’s employment, J&J TOWING has willfully

   violated by failing to properly pay PETROCK his overtime pay.

         36.     Plaintiff was not exempt from the overtime provision of the FLSA

   pursuant to 29 U.S.C. § 213(a) nor under Section 207.

         37.     Defendant has knowingly and willfully failed to pay PETROCK

   overtime in violation of the FLSA.

         38.     As a result of Defendant’s willful violations of the FLSA, Plaintiff is

   entitled to liquidated damages.

         39.     Due to Defendant’s willful violations of the FLSA, Plaintiff is entitled to

   a three year period for his unpaid overtime.




                                                       5
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 15




         40.      PETROCK has retained the undersigned firm to represent him in this

   action, and pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all

   reasonable attorney’s fees and costs incurred in this action from J&J TOWING.

         WHEREFORE, Plaintiff CHARLES PETROCK demands judgment against

    Defendant, J&J TOWING PEST CONTROL COMPANY, for damages, including

    unpaid overtime beginning three (3) years prior to the filing of this lawsuit for

    Defendant’s willful violation of the FLSA, liquidated damages, interest, fees,

    costs and such other relief as the Court deems just and proper.

                      COUNT II: DISPARATE TREATMENT UNDER THE FCRA

         41.      Plaintiff re-alleges and re-avers paragraphs 1 through 33 as fully set

  forth herein.

         42.      PETROCK is a member of a protected class due to his disability or

  perceived disability.

         43.      Defendant         discriminated          against      PETROCK         by     refusing      to

  accommodate him, stating he was a “liability” and refusing to reinstate him to his

  position.

         44.      Defendant took such adverse actions against PETROCK in willful,

  knowing and malicious disregard of the requirements of the FCRA, which warrant

  an award of punitive damages.

         45.      As a result of Defendant’s discriminatory treatment of PETROCK, he

  has suffered damages, including backpay, frontpay, emotional distress and

  humiliation.

                                                       6
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 7 of 15




         46.      PETROCK has retained the undersigned law firm and is entitled to the

  recovery of his reasonable attorneys’ fees.

         WHEREFORE, as to Count II, Plaintiff, DONALD PETROCK, respectfully

  requests that this Court grant judgment in his favor and against Defendant, J&J

  TOWING, INC., and award damages, including but not limited to backpay,

  reinstatement or frontpay, compensatory damages, punitive damages, fees

  pursuant to Fla. Stat. § 760.11, costs and such other further relief that this Court

  deems just and equitable.

                            COUNT III: RETALIATION UNDER THE FCRA

         47.      Plaintiff re-alleges and re-avers paragraphs 1 through 33 as fully set

  forth herein.

         48.      At all relevant times, PETROCK was engaged in activity protected

  under FCRA in that he complained and opposed the discriminatory treatment of

  Defendant, Defendant’s removal of his duties, and Defendant’s failure to

  accommodate him.

         49.      After he complained about the afore-mentioned discriminatory

  treatment, PETROCK suffered adverse actions by J&J TOWING, including

  termination, which was causally connected to his engagement in protected

  activity.

         50.      Defendant’s reason for the adverse job actions taken against

  PETROCK are pretextual, at best, especially, since, upon information and belief,




                                                       7
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 8 of 15




  Defendant viewed him as a “liability” though it was apprised that his blood

  pressure was within normal limits and controlled by medication.

         51.     Defendant took such adverse retaliatory actions against PETROCK in

  willful, knowing and malicious disregard of the requirements of the FCRA, which

  warrant an award of punitive damages.

         52.     As a result of Defendant’s retaliatory treatment of PETROCK, he has

  suffered damages, including backpay, frontpay, emotional distress and

  humiliation.

         53.     PETROCK has retained the undersigned law firm and is entitled to the

  recovery of his reasonable attorneys’ fees.

         WHEREFORE, as to Count III, Plaintiff, DONALD PETROCK, respectfully

  requests that this Court grant judgment in his favor and against Defendant, J&J

  TOWING, INC., and award damages, including but not limited to backpay,

  reinstatement or frontpay, compensatory damages, punitive damages, fees

  pursuant to Fla. Stat. § 760.11, costs and such other further relief that this Court

  deems just and equitable.




                                                       8
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 9 of 15




                                              JURY DEMAND

         Plaintiff, DONALD PETROCK, hereby demands a trial by jury on all issues so

  triable.

  Dated: January 19, 2021.

                                                            Respectfully submitted,

                                                    By:      /s/ Gina M. Cadogan
                                                            GINA MARIE CADOGAN
                                                            Fla. Bar. 177350
                                                            CADOGAN LAW
                                                            300 S. Pine Island Road, Suite 107
                                                            Plantation, Florida 33324
                                                            Tel: 954.606.5891
                                                            Facsimile: 877.464.7316
                                                            Email: gina@cadoganlaw.com
                                                            Email: kathy@cadoganlaw.com




                                                       9
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 10 of 15




                               EXHIBIT A
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 11 of 15




                       DONALD G. PETROCK adv. J&J TOWING
                        LIST OF EMPLOYEES FROM CLAIMANT

            NAME                    POSITION               COMMENTS
          Joe & Judy                 Owners               Not included in
                                                         employee count
            Sheila                     Office
             Zeke                  Heavy Driver
       Eddie (last name           Lite Duty Driver
          unknown)             (sometimes worked
                                     dispatch)
       Jimmy (last name           Flatbed Driver
            unknown)
        Harry (last name         Flatbed Driver
            unknown)
          James Barber            Flatbed Driver
         Leo (last name        Flatbed & Lite Duty
            unknown)                  Driver
        Axle (last name           Flatbed Driver
            unknown)
            Jeff Pope         Lite Duty Driver (and
                              overnight dispatcher)
      John D. (last name          Flatbed Driver
           unknown)
         Jay (last name         Repairs on Trucks
           unknown)
         Jeff (last name         Flatbed Driver
           unknown)
      Johnny (last name         Helper in the Yard
           unknown)
       Shane (last name         Heavy Duty Driver
           unknown)
        Ricky (last name         Flatbed Driver
           unknown)
           Mike Green              Dispatcher
      Robert (last name
           unknown)
       Brady (last name
           unknown)
         Donny Petrock              Claimant
        Joanne Petrock             Dispatcher
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 12 of 15
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 13 of 15
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 14 of 15
Case 0:21-cv-60116-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 15 of 15
